Mb. Justice Bubnett
delivered the opinion of the court.
1,2. There is no bill of exceptions. All we have before us is a copy of the original complaint in the municipal court; the judgment there; the notice of appeal to the Circuit Court and its attendant undertaking; the judgment of the latter tribunal already quoted; and the notice of appeal on behalf of the city, with its undertaking. In such a condition of the record we cannot determine whether the decision was erroneous or not. It may have been that the facts *547stipulated did not disclose an offense against the municipal enactment. We are not concerned with the reason given by the court for its conclusion. If, indeed, the facts disclosed that the defendant was innocent, we would be compelled to uphold the decision of the Circuit Court, although the judge put it on the ground that the defendant was- baldheaded, and hence entitled to favorable consideration. In paraphrase upon the language of Mr. Justice Field in Pennoyer v. Neff, 95 U. S. 714, 722 (24 L. Ed. 565), if this position is sound, the ruling of the Circuit Court as to the guilt or innocence of the defendant must be sustained, notwithstanding our dissent from the reasons upon which it was made. It is the duty of the appellant to put his finger on substantial error in the judgment as a result of the trial. It avails him nothing to quarrel with the argument of the court if the final determination may be right.
Owing to the paucity of the record, we cannot settle whether the ultimate conclusion of the court was erroneous or not, and hence the judgment must be affirmed. Aeeirmed.
Mr. Chiee Justice Moore, Mr. Justice McBride and Mr. Justice Benson concur.